Citation Nr: 0916199	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  07-31 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for 
residuals of a back injury, claimed as degenerative arthritis 
and degenerative disc disease L4-L5 and if so, whether the 
reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to February 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in January 
2009.  A transcript of the hearing is associated with the 
Veteran's claims folder.  The Board notes that the Veteran 
submitted additional evidence at the January 2009 hearing 
which has not yet been considered by the RO.  However, the 
Veteran included a waiver of initial RO consideration of that 
evidence.

The Board notes that during his January 2009 travel board 
hearing, the Veteran indicated that his back disability was 
aggravated by his service-connected left knee disability.  
The evidence of record shows that a claim of entitlement to 
service connection for a back disability, secondary to the 
service-connected left knee injury, was denied in a final 
rating decision in April 1990.  The Veteran's petition to 
reopen his claim for service connection for a back 
disability, secondary to his service-connected left knee 
injury has not been adjudicated and is referred to the RO for 
appropriate action.  The Board does not currently have 
jurisdiction to consider the claim.  See 38 C.F.R. § 20.200 
(2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Veteran contends that his currently demonstrated back 
disability developed as a result of constant, heavy lifting 
he was required to do during active military service.  See 
January 2009 travel board hearing transcript.  

A claim of entitlement to service connection for a low back 
disorder was formerly denied in a July 1970 RO rating 
decision based on a finding that the Veteran did not have a 
chronic back disability noted at the time of the examination 
for discharge.  The Veteran did not commence an appeal within 
one-year of notification of that determination, and it became 
a final decision.  See 38 C.F.R. § 3.104.  

In a statement received in July 1989, the Veteran claimed 
that he had a back disability related to his active military 
service and his service-connected left knee disability.  In 
an April 1990 rating decision, the RO denied entitlement to 
service connection for a back disability, secondary to the 
service-connected left knee injury on the basis that his back 
disability was not shown to have been incurred or aggravated 
during the Veteran's military service, or to be causally or 
etiologically related to his service-connected left knee 
injury.  In August 2005, the Veteran requested to reopen his 
claim for service connection for degenerative arthritis in 
his back, stating that he had a herniated disc L 4 and L 5.  
His claim to reopen was denied in the May 2006 rating 
decision on appeal.

Preliminarily, there are procedural due process matters that 
should be addressed in advance of consideration of the merits 
of the Veteran's petition to reopen.  

At the January 2009 travel board hearing, the Veteran 
indicated that he was treated for his back disability a few 
days before at the VA Medical Center in Panama City, Florida.  
The Board notes that these records are not currently 
associated with the claims folder.  The procurement of such 
potentially pertinent medical reports is required.  Where VA 
has constructive and actual knowledge of the availability of 
pertinent reports in the possession of VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  As records in the 
possession of VA are deemed to be constructively of record, 
they must be obtained.  Id.

During his January 2009 travel board hearing, the Veteran 
also indicated that he had been receiving disability benefits 
from the Social Security Administration (SSA) for his medical 
problems since April 2008.  The record does not reflect that 
the RO has attempted to obtain a copy of the SSA disability 
determination for the Veteran or the records upon which the 
determination was based.  Since the SSA records are 
potentially supportive of the Veteran's claim for service 
connection, further development of the record is in order.

During the hearing, the Veteran conceded that he had not had 
any medical treatment for a back disability until an injury 
in 1980, following which he was hospitalized.  His claims 
file contains limited references to such injury.  Dr. G.'s 
records contain a 1985 entry showing an on-the-job back 
injury, with complaints of back pain, necessitating wearing a 
back brace.  State of Florida vocational rehabilitation 
records received in 1988 refer to a history of back pain 
dating back to the 1980 injury.  J.B.S., M.D., in records 
received in 1988, refers to a low back injury sustained on 
February 17, 1980, resulting in a 2 week hospitalization.  
Obtaining these records would be helpful in distinguishing 
between any disability beginning in service and that due to 
post-service events or causes.

Also, the Board notes that the Veteran has not been provided 
the notice required under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b).  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.  The Veteran should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain the medical records from the VA 
Medical Center in Panama City, Florida, 
showing treatment for the Veteran's back 
disability since August 2008, and any 
other pertinent evidence identified but 
not provided by the Veteran.  If the RO or 
the AMC is unsuccessful in obtaining any 
such evidence, it should document the 
efforts to obtain the records, and should 
request the Veteran and his representative 
to provide a copy of the outstanding 
evidence to the extent they are able to.

3.  Then, the RO or the AMC should make a 
request to the SSA to provide a copy of any 
disability determination it has rendered 
for the Veteran, as well as a copy of the 
record upon which the determination was 
based.

4.  The RO should contact the Veteran for 
information concerning any back injuries 
sustained post-service, as a result of 
industrial accident or other causes.  He 
should be asked whether he was awarded any 
workers' compensation benefits or other 
monetary settlement as a result thereof.  
Records pertaining to such should be 
requested.  Also, an attempt should be 
made to obtain records of the above-
referenced hospitalization for a back 
injury in 1980.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on a 
review of the record.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to 
the Board for further appellate action, if 
otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




